DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 the position of the water conduit “on a lower side of the upper end fixing member”, is interpreted the conduit is extending down from the fixing member, which structure is not supported by the drawings.  The conduit rather is extending vertically from the bottom of the vessel toward the fixing member which renders the claim unclear.  The claim also refers to “cleaning water”, as water introduced in the vessel before the gas injection; however, claims 2, 3, 4, refer to the water as “raw water” supplied from the water conduit.  The claims are unclear as to whether the cleaning water and the feed water refers to the same water, and if so, then the claim in the cleaning process introduces the gas (by the diffuser and through the feed water conduit mixture during filtration). Additional claims are rejected as depending on claims 1 or 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable Nakanishi et al (US 2018/0333681) in view of Maeda 2013/0220924. Claim 1, directed to a method of cleaning a hollow fiber membrane system, the system having a feed tube within a hosing and within the module, e.g. extending to the upper fixing member, and air diffuser at the bottom of the module and the hollow fiber vertically arranged and potted at an upper, the method of washing the hollow fiber incudes washing with bubbling wash in which gas in injected from the diffusion member, and further backwashed with treated water. All the elements in the structure of the hollow fiber membrane module in claims 1 (Nakanishi et al (see figures 1-3, elements 5 (water conduit) , 14 (membranes, hollow fibers), water flow into the conduit 9,  membrane vessel 13, fixing member (3), treated water chamber (3) and treated water outlet conduit (elements 13A and 51), air diffusion member (4, 43), ejection holes (54); see description of figures 1-3). The process steps are further disclose the step of bubbling gas into the fed 
The above reference also discloses a gas entrance 7 or diffuser (7), and an alternative gas entrance (8), directing gas into the feed inlet pipe (9), therefore air can be introduced through the pipe, together with the feed water (or cleaning water), and through the diffuser optionally at the same time or alternatively, and independently of the air inlet at the top of the pipe (9).  The skilled artisan at the time this invention was made would have been motivated, upon requirements and depending on the degree of contamination of the water in the container, to operate the diffuser or the second air inlet into the pipe, to maintain the membrane surface clean during the process.  This reference also teach the cleaning process as including backwash with water or water with chemical cleaning; which backwash is performed after filtration of the raw water in the tank, by directing permeate water back through the hollow fiber annulus or permeate side, and back to the vessel, as conventional in the art.  Bubbling gases into the water in the tank after backwash, and discharging backwash, cleaning the upper side by discharging gases, befoe discharging the water (Fig. 25).  
The term cleaning water is interpreted as the feed or raw water, which in the reference above is interpreted as feed water or raw water (see claim 2), which conventionally removed as filtration with gas bubble, to reduce the pressure  required for the backwash, so that the water permeating in the backwash step can accumulate in the vessel.  The second air wash disclosed in Nakanishi et al for cleaning the open part of the membrane; however, the skilled artisan would have been motivated to introduce air or gas bubbles from the diffuser, since it is well known to apply gas simultaneously with backwash or after backwash, e.g. for removing the solids removed in the backwash process away from the membrane surface, as evidenced in Maeda et al.
Maeda et al discloses cleaning hollow fiber membrane with gas bubbles and performing backwashing, and alternatively aerating during backwashing and after backwashing (paragraph [0041], [0042]).
As to claim 2, performing filtration and further backwash is disclosed in this reference (see figures
cited above), this reference also recites injecting gas with the fed water in pipe (5), therefore, the backwash is after the bubbling or at the same time, e.g. for cleaning the membrane.
As to claim 3, discharging the backwash water through the lower chamber and drain (12) is
disclosed (paragraphs [0134], [0147], an [0152]), in all the cleaning instances, the gas is removed
through port (11, and the discharged water is removed through port (12).

As to claim 4, is covered by the discussion of claim 2 above, e.g. if the bubbles and feed water
are provided together for the filtering step, the backwash is performed after the filtering step or after the gas, bubbling is performed by the gas injected in the vessel together with water through the conduit or through the conduit and the diffuser (7).

As to claim 6, the module in Figs 1 and 2 lacks a second fixing member at the bottom of the
membrane module.

As to claim 7 (see structure in Fig. 2 (elements 13C, and element (5).

As to claim 5, Maeda discloses the chemical backwash (paragraphs [0035]-[0038]).
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over further requires a drainage port in the lower part of the vessel, which port is disclosed in Nakanishi et al in view of Maeda (2013/0220924) as applied to claims 1-7, and further in view of Ford et al (4,921,610).  The references above do not disclose the application of air backwash in the cleaning cycle.  Ford et al teaches the alterative use of liquid or gas backwash or the use of either backwash in different cleaning cycles and in repeated cycles if it is required to clean the membrane, therefore, adding a an additional air backwash is suggested in Ford et al (column 6 lines 2-32).  The membrane installation having a conduit connected to introduce air backwash to the permeate line, is further disclosed in this reference (column 5, lines 2-45).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (amended) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim as amended is rejected by the combination of the previous primary and Maeda, which rejection is considered proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/               Primary Examiner, Art Unit 1779